                                   UNITED STATES BANKRUPTCY COURT
                                         DISTRICT OF OREGON

 In re                                        )
 WESTWIND APARTMENTS INC.                     ) Case No. 20-30302-dwh7
                                              )
                                              )
                                              ) Notice of Intent
                                              ) to Abandon
 Debtor(s)                                    )


 1. The trustee proposes, per 11 U.S.C. § 554, to abandon the following estate property:
 The debtor's interest in all of the residential leases entered into by the debtor with the
 residents of the property located at 127 SW Broadway, Portland, OR together with the
 debtor's interest in a Master Lease Agreement with the owner of the property located at
 127 SW Broadway, Portland, OR.




 2. The trustee believes that (check all applicable sections):

    a. Such property is burdensome to the estate.

    b. There is no equity for the estate in such property.

    c. Such property is of inconsequential value to the estate.

 3. A brief description of the details relating to the checked sections in paragraph 2 is:
 The Trustee understands that there are 13 tenants residing at property described above
 pursuant to various oral agreements entered into between the tenant and the debtor.
 The debtor does not have any resources to continue to deliver services to the tenants.
 The property at 127 Broadway is leased by the debtors from Leon and Pamela Drennan
 pursuant to a Master Lease Agreement. The debtor is in default under the lease and
 does not have any resources to cure that default or otherwise comply with the terms and
 conditions of the master lease.

 4. The trustee certifies that either (check one):

    a. This is a no-asset case, and an Amended Inventory and Report of Assets will be promptly filed if
       appropriate; or

    b. Further administration of other assets is still required.



751 (12/1/2018)                             Page 1 of 2


                            Case 20-30302-dwh7            Doc 7    Filed 01/31/20
 NOTICE IS GIVEN that the property described above will be deemed abandoned on the 21st day after
 the trustee’s date below, unless within 16 days of that date, an interested party:

    1) files a written objection, setting forth the specific grounds for the objection, with the clerk at
       1050 SW 6th Ave. #700, Portland, OR 97204 or 405 E 8th Ave #2600, Eugene OR 97401, and

    2) serves the objection on the trustee at Kenneth S. Eiler 515 NW Saltzman Rd. PMB 810
         Portland, OR 97229; kenneth.eiler7@gmail.com                                                   .




 Date:    01/31/2020                                    /s/ Kenneth S. Eiler
                                                                               Trustee




751 (12/1/2018)                           Page 2 of 2


                          Case 20-30302-dwh7            Doc 7   Filed 01/31/20
